DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement submitted on 02/25/2021 has been considered and made of record by the examiner.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because in the abstract line 2, “received a radio channel” should be replaced by received via a radio channel.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  as to claim 1, lines 17-18, “the first array response vectors” should be by first array response vectors.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  as to claim 1, lines 19-20, “the second array response vectors” should be replaced by second array response vectors.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  as to claim 8, “2D-DFT” should be spelled out as 2-dimensional Discrete Fourier Transform (2D-DFT).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  as to claim 10, line 1, “the first antenna response” should be replaced by first antenna response.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: as to claim 11, line 3, “the characteristic matrix” should be replaced by the first characteristic matrix.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  as to claim 13, lines 4-5, “the array response vectors” should be replaced by array response vectors.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  as to claim 13, line 5, “in the antenna array” should be replaced by in the transmitter antenna array.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: as to claim 17, line 4, “the radio wave” should be replaced by radio wave.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  as to claim 17, line 5, “the precoder” should be replaced by precoder.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 5, line 4, limitation “other practical imperfections” is indefinite. Applicant in the invention’s disclosure does not clearly state what has been considered as “practical imperfections” in the transmitter antenna array. Therefore, this limitation makes the scope of the claim indefinite.  
Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 1-4 and 6-20 would be allowable if rewritten in a way that overcomes the objections stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2016/0173180), (US 8,254,487), and (US 2006/0208945).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632